Citation Nr: 1211920	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-03 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to inservice exposure to Agent Orange and/or as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2011 Joint Motion for Remand, vacated a March 2010 Board decision denying entitlement to service connection for hypertension, and remanded the matter for action complying with the joint motion.  

As a matter of background, the matter was initially before the Board on appeal from January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which, in pertinent part, denied the Veteran's claim for entitlement to service connection for hypertension.  After twice remanding the matter to the Agency of Original Jurisdiction (AOJ) for additional development, the Board denied the claim in March 2010.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matter. 

Initially, the Board notes that since the matter on appeal was last adjudicated by the Agency of Original Jurisdiction (AOJ) in November 2009, a large number of additional documents have been associated with the claims folder.  Some of these documents concern the Veteran's hypertension claim.   The Veteran has not submitted a waiver of initial consideration of such evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2010).  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for RO adjudication in the first instance, the Board must return the case to the RO, for its initial consideration of the evidence.

Next, the matter on appeal was remanded by the Court for actions complying with the joint motion.  The parties to the Joint Motion for Remand identified two major concerns arising from the Board's March 2010 decision.  The parties first determined that the Board failed to address the Veteran's contention that his hypertension is related to his inservice exposure to herbicide agents, including Agent Orange.  

The parties next observed that the Board incorrectly relied on a medical opinion from the September 2009 VA examiner.  The parties observed that the VA examiner provided an ambiguous statement on whether the "systemic antibiotics" used to treat the Veteran's exfoliative dermatitis during service caused his hypertension disorder.  The VA examiner ruled out the topical steroids as the cause the Veteran's hypertension, but she did not specifically address whether systemic antibiotics could lead to the development of hypertension. 

The parties also observed that the VA examiner's statement that she could not determine whether diabetic factors of hyperinsulinemia, volume expansion, and/or increased arterial stiffness aggravated his hypertension "without resorting to mere speculation" violated the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that case, the Court held that before VA can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion.  See Id.  

Turning first to matter of inservice exposure to herbicide agents, the Board finds that a remand is needed in order to provide the Veteran with VA examination to address his assertion that his hypertension is related to his inservice exposure to herbicide agents, including Agent Orange.  VA conceded the Veteran's exposure to herbicide agents, including Agent Orange, when it awarded service-connection for diabetes mellitus and coronary artery disease on the presumptive basis.  The Veteran has submitted literature that suggests a link between exposure to herbicides, including Agent Orange exposure, and the development of hypertension.   The record does not reflect that a VA medical opinion has been sought to determine whether the Veteran's hypertension is related to his inservice exposure to herbicide agents.  A remand is needed to provide the Veteran with VA examination in conjunction with his assertion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, in order address the second concern raised by the parties to the Joint Motion Remand as well as additional ones discussed below, the Board finds that the Veteran's claims folder should be sent to an appropriate specialist to obtain a clear and comprehensive medical opinion on whether the Veteran's hypertension was caused by or aggravated by the service-connected disabilities.   

A disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.   An injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

Originally, the Veteran solely asserted that his hypertension was secondary to his service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), and/or dermatitis, including medication used to treat the disability.  The Board observes that during the pendency of this appeal, the Veteran's service-connected heart condition with angina was re-characterized as coronary artery disease.  See June 2010 rating decision.  Given the nature of that cardiac condition, the Board finds that it should also be considered as a factor that might have ultimately led to the Veteran's current hypertension disorder.  

While three VA medical opinions have already been obtained in regard to the question of whether the Veteran's hypertension is related to one of his service-connected disabilities, they each contain some flaw that mars the adequacy of the medical statements contained therein.  In addition, none of the medical opinions of record address whether the Veteran's service-connected coronary artery disorder caused or aggravated his hypertension disorder.  

Further, as mentioned above, additional documents have been associated with the claims folder since it was last adjudicated by the RO, and this includes a medical statement contained in the last paragraph of a September 2011 private psychiatric evaluation by D. G., MD.  In that private evaluation report, Dr. G. opined that "It is likely that anxiety can raise blood pressure but given that the client is an African American male it is also highly likely that he would have developed these medical issues even if he did not have PTSD." Dr. G. then concluded that would be "very difficult" to determine whether the Veteran's cardiac disease is caused by his PTSD symptoms.  As Dr. G.'s conclusion is ambiguous and essentially speculative in nature, and it carries little, if any, probative value in this matter.  

Again, the Board finds that a remanded is needed to obtain a clear and comprehensive VA medical opinion on whether the Veteran's hypertension was caused by or aggravated by the service-connected diabetes mellitus, dermatitis, and PTSD, and/or coronary artery disease.  The Board asks that the examiner discuss each of the findings and conclusions in the previous medical opinions and any other pertinent medical nexus evidence in conjunction with any medical opinion rendered.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

2.  After all the available records have been obtained, the RO/AMC should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's hypertension.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension is related to his period of service, to include his inservice exposure to herbicide agents, and/or service-connected disabilities, including any medication received for treating his service-connected dermatitis. 

All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.  

After review of the claims file and examination, the examiner should provide an opinion to the following questions:

(a) Is it is at least as likely as not that the Veteran's hypertension is related to his period of service (including exposure to Agent Orange); 

(b) Is it is at least as likely as not that the Veteran's hypertension is due to medication he received for treating his dermatitis (systemic antibiotics or topical steroids); or 

(c) Is it is at least as likely as not that the Veteran's hypertension is otherwise related to service (including as due to or aggravated by service-connected PTSD, dermatitis, diabetes mellitus, or coronary artery disease).   The examiner should address whether the service-connected disabilities resulted in hyperinsulinemia, volume expansion, and/or  increased arterial stiffness which caused or aggravated the hypertension.  

In do so, the VA examiner should consider and discuss the findings and conclusions contained in the three previous VA examination reports and the medical statements from Dr. G., as well as, any other pertinent medical nexus evidence of record.   

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


